         Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 1 of 9                  FILED
                                                                                2021 Aug-20 PM 04:15
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

MICHAEL W.                                   )
RONDINI, as Administrator and                )
Personal Representative for the              )
Estate of MEGAN ELIZABETH                    )      CIVIL ACTION NO:
RONDINI, deceased,                           )
                                             )
      Plaintiffs,                            )       7:17-CV-01114-RDP
                                             )
vs.                                          )
                                             )
TERRY J. BUNN, JR.,                          )
                                             )
      Defendant.                             )

                       DEFENDANT’S WITNESS LIST

      Comes now the Defendant, Terry Bunn, Jr., and reserves the right to call

some or all of the following witnesses at the trial of this case presently scheduled

for September 20, 2021:

The following witnesses will be called at trial.

1.    T. J. Bunn, Jr., c/o W. Ivey Gilmore, 1905 7th Street, Tuscaloosa, Alabama

35401.

2.    Scotty Rogers, c/o Secret Service, 500 22nd Street, South, Birmingham, AL

35233.
         Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 2 of 9




3.    Adam Jones, c/o Bobby Cockrell, 1409 University Blvd. Tuscaloosa, AL

35401.

4.    Josh Hastings, c/o Bobby Cockrell, 1409 University Blvd. Tuscaloosa, AL

35401.

5.    Lynn Head,                                                      .

6.    Dr. Barbara Long,                                           .

7.    Cindy Rondini by deposition testimony.

8.    Jason Barksdale,                            ,                       Phone

number:               .

The following witnesses may be called at trial.

9.    Michael Rondini, who may be contacted through counsel.

10.   Bridget Bernarding, Phone number:                       .

11.   Kara Whelply, Phone number:                 .

12.   Elisabeth Mapes, Phone number:                      .

13.   Hannah Carter, Phone number:                    .

14.   Logan St. Pierre, Phone number:                     .

15.   Shannon Towles, Phone number:                       .

16.   Sammie Auer, Phone number:                  .


                                        -2-
       Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 3 of 9




17.   Aimee Intagliata, Phone number:                      .

18.   Haley Wightman, Phone number:                        .

19.   Rebecca Lundgren, Phone number:                          .

20.   Ciara Younger, Phone number:                 .

21.   Meg Ryan, Phone number: currently unknown.

22.   Michelle Aracia, Phone: Phone number:                        .

23.   Haley Loftus, Phone number: currently unknown.

24.   Danielle Surtain, Phone number: currently unknown.

25.   Abby Flickinger, Phone number: currently unknown.

26.   Amy Intagsgala, Phone number: currently unknown.

27.   Ashlee Quethem, Phone number:                        .

28.   Adeline Audette, Phone Number:                       .

29.   Julia Fowler, Phone Number:              .

30.   Courtney Rentas, Phone number: currently unknown.

31.   Elizabeth Aune, Phone number:                    .

32.   Emily Oulton, Phone number: currently unknown.

33.   Haley Wigham, Phone number: currently unknown.

34.   Hannah Pope, Phone number: currently unknown.


                                        -3-
Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 4 of 9
       Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 5 of 9




51.   Officers of the University Park Police Department, including but not limited

to R. Edwards (No. 162), J. L. Ball (No. 93) and R.A. Keenan (No. 146), who

investigated Megan Rondini’s death, 3800 University Blvd., Dallas, TX 75205,

Phone number:                .

52.   Jeremy Franks of the Tuscaloosa Homicide Unit, who can be contact

through counsel.

53.   Beth Howard, who can be contacted through her counsel.

54.   Sheriff Ron Abernathy, who can be contact through his counsel.

55.   Cara Blake, who may be contacted through her counsel.

56.   Scarlett Doise, LCSW, Phone number:                 .

57.   Custodian of Records for Lakeway Psychiatry, 2806 Flintrock Trace, Suite

A204, Austin, TX 78730, Phone number:                 .

58.   Custodian of Records for Westlake Medical Center, 5656 Bee Caves Road,

Austin, TX 78746, Phone number:                 .

59.   Custodian of Records for Innisfree Irish Pub, 1925 University Blvd.,

Tuscaloosa, AL 35401, Phone number:                   .

60.   Custodian of Records for Dr. Melanie Collins, 12201 Renfert Way, #205,

Austin, TX 78758.


                                       -5-
       Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 6 of 9




61.   Custodian of Records for DCH Regional Medical Center, 809 University

Boulevard, E, Tuscaloosa, AL 35401.

62.   Custodian of Records for University of Alabama Women and Gender

Resource Center, 1101 Jackson Avenue, Tuscaloosa, AL 35401.

63.   Custodian of Records for University of Alabama Student Health Center, 750

5th Avenue, East, Tuscaloosa, AL 35401.

64.   Custodian of Records for Dr. Susan Arnold, University of Alabama Student

Health Center, 850 5th Avenue, East, Tuscaloosa, AL 35401.

65.   Custodian of Records for University of Alabama - The Crimson White, 414

Campus Drive, East, Tuscaloosa, AL 35401.

66.   Custodian of Records for Dr. Donna Cozart, c/o Kenda Dalrymple,

Dalrymple, Shellhorse, Ellis & Diamond, LLP, 901 S. Mopac Expressway,

Building 1, Suite 280, Austin, Texas 78746.

67.   Custodian of Records for LabCorp of America, 4400 University Blvd. E,

Tuscaloosa, AL 35404, Phone numbers:                 and             .

68.   Custodian of Records for The Austin Diagnostic Clinic, 12221 N. Mopac

Expwy, Austin, TX 78758, Phone number:                 .

69.   Custodian of Records for Capital Otolaryngology, 12309 N. Mopac Expwy,


                                       -6-
        Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 7 of 9




Ste. 100, Austin, TX, Phone number:                  .

70.    Custodian of Records for Renaissance Women’s Group, 12201 Renfert Way,

Ste. 215, Austin, TX 78758, Phone number:                          .

71.    Custodian of Records for Quest Diagnostics, 12319 North Mopac

Expressway, Suite 210, Austin, TX 78758-2403, Phone number:                    .

72.    Custodian of Records for Central Texas OB/GYN Associates, 7718 Wood

Hollow Drive, Suite 103, Austin, TX 78731-1648, Phone number:                      .

73.    Custodian of Records for Starmark Insurance Company, P.O. Box 2942,

Clinton, IA 52733-2942, Phone number:                      .

74.    Custodian of Records for CVS Pharmacy, 7300 North FM 620, Austin, TX

78726, Phone number:                  .

75.    Custodian of Records for CIGNA Healthcare, P.O. Box 188004,

Chattanooga, TN 37422, Phone number:                           .

76.    Defendant reserves the right to call to the stand any witnesses listed on the

Plaintiff’s witness list.

77.    Defendant reserves the right to call any witnesses necessary for rebuttal

whether or not they are enumerated in this witness list.

Respectfully submitted this the 20th day of August, 2021.


                                          -7-
      Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 8 of 9




                                   /s/ Richard E. Smith
                                   Richard E. Smith (ASB-6536-M69R)
                                   Rachel J. Moore (ASB-8944-O64R)
                                   W. Ivey Gilmore (ASB-4395-I66W)
                                   Attorneys for Defendant, Terry J. Bunn, Jr.

OF COUNSEL:

CHRISTIAN & SMALL, LLP
505 20th Street North
1800 Financial Center
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
Email: res@csattorneys.com
       rjmoore@csattorneys.com


OF COUNSEL:


GILMORE, POOLE & ROWLEY
1905 7th Street
Tuscaloosa, AL 35401
Telephone: (205) 752-8338
Facsimile: (205) 752-1283
Email: gilmore@gilmorerowley.com




                                    -8-
        Case 7:17-cv-01114-RDP Document 184 Filed 08/20/21 Page 9 of 9




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of August, 2021, I electronically filed
the foregoing document with the CM/ECF E-Filing Website system, which will
send notification of such filing to the following e-mail addresses:

Leroy Maxwell, Jr.
MAXWELL LAW FIRM
2100 1st Avenue North - Suite 370
Birmingham, AL 35203
maxwell@mxlawfirm.com

Julie E. Heath (Admitted PHV)
FARROW-GILLESPIE & HEATH, LLP
1700 Pacific Avenue, Suite 3700
Dallas, TX 75201
julie.heath@fghlaw.com

Attorneys for Plaintiff

                                        /s/ Richard E. Smith
                                        OF COUNSEL




                                          -9-
